Citation Nr: 1310282	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  10-30 784	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE


Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO), which granted an increased disability evaluation of 50 percent, effective August 22, 2007.  The Veteran submitted a Notice of Disagreement (NOD) as to that determination in October 2008; a Statement of the Case (SOC) was issued in May 2010; and in May 2010, the Veteran perfected his appeal to the Board.  

In the Veteran's May 2010 VA Form 9, substantive appeal, he requested a hearing before the Board.  Such a hearing was originally scheduled as a Video Conference hearing in March 2013; however, as indicated below, prior to the date of the scheduled hearing, the Veteran submitted correspondence indicating that he wished to withdraw his appeal and hearing.  

In evaluating this case, the Board notes that it has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  There are no additional documents contained in the Virtual VA system that are pertinent to this appeal.

FINDINGS OF FACT

On March 8, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran in writing that he no longer wished to pursue his appeal.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, given the Veteran's expression of intent to withdraw his appeal, further discussion of the impact of the VCAA is not necessary.

Legal Criteria, Factual Background, and Analysis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a statement received on March 8, 2013, the Veteran withdrew his appeal seeking an increased rating for PTSD.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.

ORDER

The appeal is dismissed.

____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


